IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                       :   No. 2830 Disciplinary Docket No. 3
                                       :
SAUL GARY GRUBER                       :   No. 132 DB 2021
                                       :
                                       :   (Supreme Court of New Jersey, D-147
                                       :   September Term 2020)
                                       :
                                       :   Attorney Registration No. 55091
                                       :
                                       :   (Out of State)




                                  ORDER



PER CURIAM:


      AND NOW, this 17th day of December, 2021, having failed to respond to

a Notice and Order directing him to provide reasons against the imposition of

reciprocal discipline, Saul Gary Gruber is suspended from the practice of law

for six months, consistent with the Order of the Supreme Court of New

Jersey dated August 19, 2021. He shall comply with all of the provisions of

Pa.R.D.E. 217.